DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” and “acquisition unit” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 10 recites “…whose zoom magnification is change…” This limitation should be amended to “…whose zoom magnification is changed…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the two of the imaging units” in line 11. 
Claim 6 recites the limitation “the adjacent imaging unit” in lines 2-3. 
Claim 7 recites the limitation “the two of the imaging units” in line 13.
Claim 9 recites the limitation “the two of the imaging units” in line 9. 
Claim 10 recites the limitation “the zoom magnification of one imaging unit” in line 7.
There is insufficient antecedent basis for these above limitations in the claims.

Claim 2, lines 1-2 recites “when the zoom magnification of the imaging unit is changed…” However, it is unclear and indefinite as to which of the plurality of imaging units this limitation is referring to. Claim 3 (lines 2 and 5), Claim 5 (line 2), Claim 6, (lines 2, 4, and 5) recite similar language and these claims are similarly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aagaard (US 2014/0132741 A1).
Claim 1, Aagaard teaches an imaging device (camera system 10; paragraph 0036) comprising:
a plurality of imaging units (television cameras 12-70; paragraph 0040 and Fig. 2);
a control unit (camera control system 5; paragraph 0036) configured to control a zoom magnification of each of the imaging units (“camera control system 5 for calibrating and remotely controlling each of the cameras of the robotic camera system 10;” paragraph 0036. Focus and zoom functions of each camera can also be controlled; paragraph 0042); and
an acquisition unit configured to acquire the zoom magnification of each of the imaging units (settings (e.g., pan, tilt, zoom, focus, etc.) for each camera is calculated; paragraph 0044), wherein, when the zoom magnification of one imaging unit among the plurality of imaging units is changed (master camera may be selected to allow the camera operator to control the zoom of the master camera; paragraph 0096), the control unit changes the zoom magnification by interlocking the imaging unit whose zoom magnification is changed with at least one imaging unit other than the imaging unit whose zoom magnification is changed, and changes the two of the imaging units to have the same zoom magnification (master broadcaster calculates appropriate zoom setting for all slave cameras around the stadium to match the zoom setting of the master camera; paragraph 0096) .

Claim 7, Aagaard teaches an imaging system including an imaging device (camera system 10; paragraph 0036) and an information processing device (image storage and playback system 3; paragraph 0036) which is communicably connected to the imaging device through a network (see fiber optic cables and networking diagram of paragraph 0089 and Fig. 11), the imaging system comprising:
a plurality of imaging units (television cameras 12-70; paragraph 0040 and Fig. 2);
a control unit (camera control system 5; paragraph 0036) configured to control a zoom magnification of each of the imaging units (“camera control system 5 for calibrating and remotely controlling each of the cameras of the robotic camera system 10;” paragraph 0036. Focus and zoom functions of each camera can also be controlled; paragraph 0042); and
an acquisition unit configured to acquire the zoom magnification of each of the imaging units (settings (e.g., pan, tilt, zoom, focus, etc.) for each camera is calculated; paragraph 0044), wherein, when the zoom magnification of one imaging unit among the plurality of imaging units is changed (master camera may be selected to allow the camera operator to control the zoom of the master camera; paragraph 0096), the control unit changes the zoom magnification by interlocking the imaging unit whose zoom magnification is changed with at least one imaging unit other than the imaging unit whose zoom magnification is changed, and changes the two of the imaging units to have the same zoom magnification (master broadcaster calculates appropriate zoom setting for all slave cameras around the stadium to match the zoom setting of the master camera; paragraph 0096) .

Claim 8, Aagaard further teaches further comprising a user interface configured to control whether operations of changing the zoom magnifications of at least two of the imaging units are interlocked (operator can change zoom of all (or a subset) of cameras using interface shown in Fig. 15; paragraph 0136-0137. “There may also be a selection mechanism whereby a selected subset of cameras could be manipulated in unison;” paragraph 0142).

Claim 9 is analyzed and rejected as a method for controlling the imaging device of claim 1. 
Claim 10 is analyzed and rejected as a non-transitory computer-readable storage medium having a program stored therein, the program causing a computer to execute the method of claim 9.

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696